Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to
AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
2. 	The Information Disclosure Statement submitted on 20 August 2020 has been considered by the Examiner.

Claim Objections
3. 	Claim 1 is objected to because of the following informalities.  
Claim 1 has minor typographical and grammatical errors. 
Claim 1, line 3: Applicant is advised to change “a second receptable” to “the second receptacle.”  
Appropriate correction is required.
 

Claim Rejections - 35 USC § 102
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1, 8, and 17 are rejected under 35 U.S.C. 102 (a) (1) and (a) (2) as being anticipated by Sachs et al. (US 2020/0391021 A1).
Regarding claim 1, Sachs teaches a device (muscle stimulation device [abstract]) comprising: 
a first receptacle operable to receive a first lead to a first pair of treatment electrodes (the first receptacle is considered the connection ports of the interface unit or ECG 16 which is configured for receiving the wires of the skin patch 12 [0024, 0113]. The skin patch 12 has electrode portions 34a /34b / 36 [0117-0118, FIG. 3]. Furthermore, a plurality of four skin patches are shown on FIG. 21A [0196]); 
a second receptacle operable to receive a second lead to a second pair of treatment electrodes (the second receptacle is considered the connection ports of the interface unit or ECG 16 which is configured for receiving the wires or leads of the skin patch 12 [0024, 0093, 0113]. The skin patch 12 has multiple electrode portions 34a /34b / 36 [0117-0118, FIG. 3]. Furthermore, a plurality of skin patches are shown on FIG. 21A [0196]); 
a microcontroller configured to selectively supply a current to either or both of the first and second receptacles (microprocessor circuitry [0142]); 
wherein, with the first pair of electrodes applied to a distal location of a patient limb and the second pair of electrodes applied to a proximal location of a patient limb (electrodes can be arranged distal to proximal on a patient’s leg and stimulation can be delivered sequential manner from distal to proximal [0104, 0145, 0196]), the microcontroller supplies current to the first receptacle and the second receptacle in a sequential and overlapping manner to produce a sequential tetanic contraction of 
Regarding claim 8, Sachs teaches a control panel configured for adjusting amplitude of current provided via the first receptacle and second receptacle (control unit for adjusting stimulation amplitude [0133, 0248]).
Regarding claim 17, Sachs teaches a device (muscle stimulation device [abstract]) comprising: 
a signal generator operable to selectively provide current to a plurality of receptacles capable of inducing tetanic muscle contractions in a patient (the receptacles are considered the connection ports between the electrode leads and the pulse generator [0092-0093]. When stimulation is applied, tetanic contractions can be formed [0097]); 
a plurality of leads from the receptacles to pairs of treatment pads that are selectively affixed to the extremities of a patient such that pairs of pads are applied to at least one limb at a plurality of locations on the limb ranging from distal to proximal (a plurality of leads or wires can be connected to the skin patches 12 / 412 which are arranged anywhere on a limb going from distal to proximal ([0093, 0108, 0113, 0196]. Figure 21 demonstrates an example of how the skin patches 412 can be arranged from distal to proximal on a limb [0196]); 
wherein the signal generator selectively applies the current inducing tetanic muscle contraction such that the contractions move from distal to proximal on the limb ([0196-0197]); and
.

Claim Rejections - 35 USC § 103
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7. 	Claim 2-6, 10-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sachs et al.

a fourth receptacle operable to receive a fourth lead to a fourth pair of treatment electrodes; 
wherein, with the third pair of electrodes applied to the limb of the patient more proximally than the second pair of electrodes and the fourth pair of electrodes applied to the limb of the patient more proximally than the third pair, the microcontroller supplies current to the first, second, third {2075707;2 }and fourth receptacles in a sequential and overlapping manner to produce a sequential tetanic contraction of skeletal muscle in the patient limb from distal to proximal.
However, the Examiner respectfully submits, as Sachs teaches the sequential and overlapping stimulation applied through receptacles, leads, and electrodes (see claim 1 above), configuring the exact number and arrangement of receptacles, leads, and electrodes for sequential tetanic contraction would be a matter of duplicating and rearranging the known elements without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (please see MPEP 2144.04). 
Regarding claim 3, Sachs suggest the device of claim 2, wherein the microcontroller supplies current to the receptacles corresponding to the pair of treatment pads on the limb in an overlapping manner (as previously stated, the receptacles are considered the connection ports of the interface unit or ECG 16 which is configured for receiving the wires of the skin patches 12 / 412 [0024, 0113, 0196]. The 
However, Sachs does not explicitly teach the pair of treatment pads to be adjacently arranged. However, the Examiner respectfully submits that, as Sachs teaches the use of treatment pads, configuring the arrangement of treatment pads would be a matter of rearranging the known elements without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (please see MPEP 2144.04). 
Regarding claim 4, Sachs teaches wherein the microcontroller supplies current to the first, second, third, and fourth receptacle simultaneously (control of currents simultaneously to the electrodes [0145]). 
Regarding claim 5, Sachs teaches wherein the microcontroller stops current to the first, second, third, and fourth receptacle simultaneously (control of currents simultaneously to the electrodes [0145]). 
Regarding claim 6, Sachs suggests the device of claim 3. Sachs does not explicitly teach wherein the microcontroller selectively provides current to the first, second, third and fourth receptacles such that: 
the most distal pads receive current, then; 
250ms later, the second most distal pads receive current, then; 
250ms later, the third most distal pads receive current while, simultaneously, the current to the first pads is terminated, then; 
250ms later, the fourth most distal pads receive current while simultaneously the current to the second pads is terminated, then; 

250ms later current to the fourth most distal pads is terminated.
However, the Examiner respectfully submits, as Sachs teaches the use of sequential and simultaneous stimulation ([0145]), configuring the electrode pairs to be sequentially activated 250 ms apart similar to the recited limitation above would be considered obvious to a person having ordinary skill in the art. The advantage of such modifications would allow for establishing a stimulation pattern that may decrease fatigue from stimulating one region too long by sequentially activating and deactivating electrodes every 250ms. 
Regarding claim 10, Sachs teaches a device (stimulation device [abstract]) comprising: 
a first plurality of electric leads for application via pairs of treatment pads to a first limb of a patient from a distal to a proximal location on the first limb (leads or wires are connected with four skin patches 12 / 412 which are then attached to a subject’s limbs [0024, 0113, 0196]); and
 a signal generator providing an electrical neuromuscular stimulation to the first plurality of pairs of treatment pads according to a wave-form (pulse generators [0092, 0164-0165]); 
wherein the wave-form is applied in a sequential and overlapping manner to the first plurality of pairs of treatment pads such that the electrical neuromuscular stimulation progresses from the distal to the proximal location on the first limb (sequential and simultaneous / overlapping pulses [0097, 0145, 0196-0197, FIG. 21B]); 

Sachs also does not explicitly wherein the wave-form deactivates the first most distal pair of pads of the first plurality of treatment pads when a third most distal pair of pads of the first plurality of treatment pads is activated. Sachs does not explicitly teach a third pair of treatment pads, as Sachs only has four skin patches 12 / 412. However, the Examiner respectfully submits that configuring the exact number and arrangement of treatment pads would be a matter of duplicating and rearranging the known elements without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (please see MPEP 2144.04).
Furthermore, the Examiner respectfully submits that, as Sachs teaches sequential stimulation based on timing ([0196]), configuring the first pair of treatment pads to deactivate when the third pair of treatment pads is active would have been obvious to a person having ordinary skill in the art. The advantage of such modification 
 Regarding claim 11, Sachs suggests the device of claim 10. Sachs does not explicitly teach a second plurality electric leads for application via pairs of electric treatment pads to a second limb of the patient from a distal to a proximal location on the second limb; 
wherein the signal generator provides electrical neuromuscular stimulation to the second plurality of pairs of treatment pads according to the predetermined wave-form; 
wherein the wave-form is applied in a sequential and overlapping manner to the second plurality of pairs of treatment pads such that the electrical neuromuscular stimulation progresses from the distal to the proximal location on the second limb; 
the wave-form activates a first most distal pair of pads of the second plurality of treatment pads and thereafter activates a second most distal pair of pads of the second plurality of treatment pads while keeping the first most distal pair of pads of the second plurality of treatment pads activated; and
 the wave-form deactivates the first most distal pair of pads of the second plurality of treatment pads when a third most distal pair of pads of the second plurality of treatment pads is activated. 
However, the Examiner respectfully submits that, as Sachs suggests the first plurality of treatment pads, configuring the exact number and arrangement of treatment pads would be considered a matter of duplicating and rearranging the known elements without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (please see MPEP 2144.04).

Regarding claim 12, Sachs suggests the device of claim 11. Sachs does not explicitly teach a third plurality electric leads for application via pairs of electric treatment pads to a third limb of the patient from a distal to a proximal location on the third limb; and 
wherein the signal generator provides the electrical neuromuscular stimulation to the third plurality of pairs of treatment pads according to the predetermined wave-form; 
wherein the wave-form is applied in a sequential and overlapping manner to the third plurality of pairs of treatment pads such that the electrical neuromuscular stimulation progresses from the distal to the proximal location on the third limb; 
the wave-form activates a first, most distal pair of pads of the third plurality of treatment pads and thereafter activates a second most distal pair of pads of the third plurality of treatment pads while keeping the first most distal pair of pads of the third plurality of treatment pads activated; and 
the wave-form deactivates the first most distal pair of pads of the third plurality of treatment pads when a third most distal pair of pads of the third plurality of treatment pads is activated.

The Examiner also respectfully that, as Sachs suggests the stimulation pattern for the first and second plurality of treatment pads (see claim 10 and 11 above), configuring the same stimulation cycle for the third plurality of treatment pads would have been obvious to a person having ordinary skill in the art. The advantage of such modifications will provide upward blood movement to the third limb that is similar to the upward blood movement of the first and second limb seen within claims 10 and 11. 
Regarding claim 13, Sachs suggests the device of claim 12. Sachs does not explicitly teach a fourth plurality of electric leads for application via pairs of electric treatment pads to a fourth limb of the patient from a distal to a proximal location on the fourth limb; and  
37 {2075707;2}wherein the signal generator provides the electrical neuromuscular stimulation to the fourth plurality of pairs of treatment pads according to the predetermined wave-form; 
Wherein the wave-form is applied in a sequential and overlapping manner to the fourth plurality of pairs of treatment pads such that the electrical neuromuscular stimulation progresses from the distal to the proximal location on the fourth limb; 
the wave-form activates a first most distal pair of pads of the fourth plurality of treatment pads and thereafter activates a second most distal pair of pads of the fourth 
the wave-form deactivates the first most distal pair of pads of the fourth plurality of treatment pads when a third most distal pair of pads of the fourth plurality of treatment pads is activated.
However, the Examiner respectfully submits that, as Sachs suggests the first, second, and third plurality of treatment pads, configuring the exact number and arrangement of treatment pads would be considered a matter of duplicating and rearranging the known elements without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (please see MPEP 2144.04).
The Examiner also respectfully that, as Sachs suggests the stimulation pattern for the first, second, and third plurality of treatment pads (see claims 10-12 above), configuring the same stimulation cycle for the fourth plurality of treatment pads would have been obvious to a person having ordinary skill in the art. The advantage of such modifications will provide upward blood movement to the fourth limb that is similar to the upward blood movement of the first, second, and third limb seen within claims 10-12. 
Regarding claim 14, Sachs teaches wherein the first and second limbs are left and right arms, respectively, and the third and fourth limbs are left and right legs, respectively (the patches 12 are applicable to all muscle groups on the human body [0108]). 
Regarding claim 15, Sachs suggests the device of claim 14. Sachs does not explicitly teach wherein the wave-form is applied to the first and third plurality of 
However, the Examiner respectfully submits that, as Sachs teaches simultaneous and sequential stimulation ([0145, 0196]), configuring the treatment pads to be simultaneously and sequentially activated as recited above would be obvious to a person having ordinary skill in the art. The advantage of such modifications would provide variations in stimulation patterns that alter the rate in which the different muscles squeeze the blood upward towards the heart. 
Regarding claim 16, Sachs suggests the device of claim 15. Sachs does not explicitly teach wherein application of the wave-form to the first and third plurality of treatment pads does not overlap with application of the wave-form to the second and fourth plurality of treatment pads.
However, the Examiner respectfully submits that, as Sachs teaches a sequence or sequential pattern of electrode activation based on timing ([0145, 0196]), a person having ordinary skill in the art would have been led to configure the timing of the sequential activation pattern such that the first and third plurality of treatment pads do not overlap with the second and fourth plurality of treatment pads. The advantage of such modification may prevent possible body fatigue by limiting the amount of active treatment pads. 
Regarding claim 19, Sachs teaches the device of claim 17. Sachs does not explicitly teach wherein the waveform overlaps the pairs of treatment pads such that at least two pairs of treatment pads provide current to the limb except at a start and end of the waveform. 

Regarding claim 20, Sachs teaches wherein the signal generator provides a control panel for adjusting an amount of current delivered via the plurality of receptacles (parameters of the current, such as voltage, are adjusted based on feedback signals to achieve a satisfactory contraction [0152]).

8. 	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sachs et al. in view of Herb et al. (US 2017/0056643 A1). 
Regarding claim 7, Sachs suggests the device of claim 6. Sachs teaches wherein the first, second, third, and fourth receptacles collectively provide biphasic ([0096, 0246]), symmetrical (symmetrical waveforms or the pulse amplitudes for anodic and cathodic pulse phases can be chosen to be equal [FIGS. 17-19, 0165]), rectangular ([0095]), and high-voltage waveforms to the limb via the treatment pads (adjustment of voltage strength for waveforms [0144]). 
Sachs does not explicitly teach providing milliamp waveforms to the limb via the treatment pads. 

Herb teaches delivering milliamp waveforms to a limb via treatment pads (milliamp [0073]). 
Herb also teaches symmetrical, high-voltage, rectangular, and biphasic waveforms ([0073, claim 4]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Sachs’ waveform to incorporate milliamps, as taught by Herb. The benefit of such modification will provide a measurement unit when averaging or comparing stimulation pulse amplitudes. 

9. 	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sachs et al. in view of Mortara et al. (US Patent No. 5,704,351). 
Regarding claim 9, Sachs teaches the device of claim 1. Sachs does not explicitly teach a plurality of amplifiers interposing the microcontroller and the first and second receptacles.
The prior art by Mortara is analogous to Sachs, as they both signal electrodes for gathering electrocardiographic data relating to a subject ([abstract]). 
Mortara teaches a plurality of amplifiers interposing the microcontroller and the first and second receptacles (Applicant demonstrates this interposing amplifier structure on FIG. 9 with elements 912. Mortara demonstrates a similar interposing structure with amplifiers 200a-h and amplifier 206 on FIG. 5 [column 7 lines 60-67, column 8 lines 1-4, column 8 lines 33-46]). 
. 

10. 	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sachs et al. in view of Bouton et al. (US 2015/0290451 A1). 
Regarding claim 18, Sachs teaches the device of claim 17. Sachs does not explicitly teach wherein the signal generator applies the current to each pair of treatment pads for about 500ms.
The prior art by Bouton is analogous to Sachs, as they both teach neuromuscular stimulation ([abstract]). 
Bouton teaches wherein the signal generator applies the current to each pair of treatment pads for about 500 ms (500 ms duration [0040]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Sachs’ plurality treatment pads to have a current with a 500 ms duration, as taught by Bouton. The benefit of this modification will provide alternative duration suitable for neuromuscular treatment. 


Statement on Communication via Internet

Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.
For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
The Examiner respectfully directs Applicant to Cywinski (US 8,175,713 B1) and Owen (US 2017/0216591 A1) which both describe stimulators for inducing tetanic skeletal muscle contractions. 
13. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208.  The examiner can normally be reached on 7:30am -4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571)272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/J.B.S./
Examiner, Art Unit 3792                                                                                                                                                                                             
/ANKIT D TEJANI/Primary Examiner, Art Unit 3792